Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
Claims 1-6, 8-11, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Butts (US 20170193975, PTO-892 9/3/20) and Kihara (US 20060188111, PTO-892 4/1/21).
Regarding claim 1, Butts teaches an active road noise control system for a vehicle, the system comprising: 
a noise sensing microphone array (reference microphones 231A and 231B make up a microphone array, Butts, [0035]) configured to generate a multiplicity of noise sense signals (electronic reference signals 271A and 271B, Butts, [0035]) representative of road noise originating from a road noise source in or at the vehicle (sound sources 150 and 160 may be unwanted noise, such as road noise, Butts, [0033]; sound source 150 may correspond to road 
a beamformer (dynamic beam-forming module 220, Butts, [0035-0036]) configured to process the multiplicity of noise sense signals (electronic reference signals 271A and 271B, Butts, [0035]) to generate a reference signal and to provide in connection with the noise sensing microphone array a sensitivity characteristic that comprises a main lobe directed to the road noise source (directional source separated signal 275, Butts, [0036]); 
an active road noise control filter configured to iteratively and adaptively process the reference signal to provide a noise reducing signal (adaptation filter 131 receives source-separated reference signal 173 and generates electronic correction signal 174, Butts, [0043]; though Butts notes that the source-separated reference signal 173 can be replaced as the identified acoustic input 151 by directional source separated signal 275 if optional step 302 is performed, Butts, [0041]); and 
a loudspeaker arrangement disposed in an interior of the vehicle and configured to generate, from the noise reducing signal, noise reducing sound at a listening position in the interior of the vehicle, the loudspeaker arrangement comprising one or more loudspeakers (acoustic actuator 140, Butts, [0031-0032]).  
Although Butts does not explicitly teach the feature wherein the noise sensing microphone array includes at least three microphones that are arranged in a line or plane, Kihara teaches microphones in a microphone array in three rows and columns in a plane (Kihara, claim 3).

Further, Butts does not explicitly teach that the main lobe is directed to a predetermined region of the wheel that is the road noise source. Butts just teaches directing it to road noise (Butts, [0040]).
However, it would have been immediately obvious to one of ordinary skill in the art that road noise comes from the part of the wheel that touches the road as a matter of common sense and fact. Accordingly, it would have been obvious to direct the main lobe to a predetermined region of the wheel that is the road noise source since doing so would have been predictable and common sense to one having ordinary skill in the art.
Regarding claim 2, Butts and Kihara teach the system of claim 1, further comprising: an error microphone arrangement configured to pick up sound at or close to the listening position and to provide an error signal representative of the picked-up sound; wherein, the error microphone arrangement comprises one (Butts,[0030]) or more microphones; and the active road noise control filter is further configured to iteratively and adaptively process the reference signal and the error signal to provide the noise reducing signal (adaptive filter, Butts, [0030]). 
Regarding claim 3, Butts and Kihara teach teaches the system of claim 1, further comprising: a headrest disposed in the vicinity of the listening position (head rest, Butts, [0030]);  Page 6 of 10Preliminary Amendment for Docket No. P170216USWOwherein at least one of: one or more loudspeakers (acoustic actuator 140, Butts, [0030], fig 2) of the loudspeaker arrangement and one or more microphones of the error microphone arrangement (error microphone 132, Butts, [0030]) are disposed at, on or in the headrest ((error microphone 132 located in head rest, Butts, [0030]); acoustic actuator 140 may be located in a head rest of a particular seat, Butts, [0032]). 
Regarding claim 6, Butts and Kihara teach the system of claim 1.
Although Butts does not explicitly teach the feature further comprising at least one additional noise sensing microphone array and at least one additional beamformer, wherein the at least one additional beamformer is configured to provide in connection with the at least one additional noise sensing microphone array at least one additional sensitivity characteristic that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts.
Claims 8 and 15 are each substantially similar to claim 1 and are rejected for the same reasons. 
Claim 9 is substantially similar to claim 2 and is rejected for the same reasons.
Claim 10 is substantially similar to claim 3 and is rejected for the same reasons.
Regarding claim 25, Butts and Kihara teach the system of claim 6.
Although Butts and Kihara do not explicitly teach the feature wherein the main lobe of the at least one additional sensitivity characteristic is directed towards a further predetermined region of the wheel that is the road noise source, wherein the predetermined region of the wheel that is the road noise source is a wheel hub of the wheel, and wherein the further predetermined region of the wheel that is the road noise source is a boundary of the wheel and a road surface, Butts teaches canceling road noise and multiple sound sources (Butts, [0030]) and road noise (Butts, [0033]) and that sound signals corresponding to noise can be determined (Butts, [0019]). The examiner asserts that it would have been obvious that one of ordinary skill in the art would recognize the road noise might come from the boundary of the wheel and road or other parts the wheel that are mechanically coupled to the road and therefore vibrating as a matter of routine skill in the art in determining where disclosed road noise sources are as disclosed by Butts (Butts, [0019]).  

Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Chhetri (US 9591404, PTO-892 4/1/21).
Regarding claim 16, Butts and Kihara teach the system of claim 1.
However, Butts and Kihara do not explicitly teach the feature wherein the sensitivity characteristic provided in connection with the noise sensing microphone array comprises additional lobes positioned on either side of the main lobe.
Chhetri teaches beamforming with side lobes on either side of the main lobe (side lobes 192 and 196 on either side of main lobe 191, Chhetri, col 12, ln 10-20, fig 4C) and it would have been obvious to one of ordinary skill in the art to use side lobes on either side of the main lobe in Butts since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 17, Butts, Kihara, and Chhetri teach the system of claim 16.
However, Butts and Kihara do not explicitly teach the feature wherein each of the additional lobes has a lower sensitivity than a sensitivity of the main lobe. 
 Chhetri teaches beamforming with side lobes having a lower sensitivity than the main lobe (Chhetri, col 12, ln 10-20, fig 4C) and it would have been obvious to one of ordinary skill in the art to use side lobes with lower sensitivity in Butts since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 18, Butts and Kihara teach the method of claim 8.
However, Butts and Kihara do not explicitly teach the feature wherein in addition to the main lobe, the sensitivity characteristic for picking up the noise comprises a multiplicity of side lobes, wherein at least one of the multiplicity of side lobes is positioned on each side of the main lobe.
Chhetri teaches beamforming with a main lobe (main lobe 191, Chhetri, col 12, ln 10-20, fig 4C) and, in addition to the main lobe, the sensitivity characteristic for picking up the noise comprises a multiplicity of side lobes (side lobes 192, 193, 194, 195, 196, Chhetri, col 12, ln 10-20, fig 4C), wherein at least one of the multiplicity of side lobes is positioned on each side of the main lobe (side lobes 192, and 196 are positioned on each side of the main lobe 191, Chhetri, col 12, ln 10-20, fig 4C).
It would have been obvious to one of ordinary skill in the art to use side lobes on either side of a main lobe in Butts since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 23, Butts, Kihara, and Chhetri teach the system of claim 17.
However, Butts, Kihara, and Chhetri do not teach wherein the main lobe extends directly towards the predetermined region of the wheel that is the road noise source, and wherein the additional lobes are angled outwardly away from the main lobe; however, Chhetri teaches a main lobe 191 that is pointed towards a source and additional lobes 192-196 angled outwardly away from the lobe (Chhetri, fig 4C) and it would have been obvious to one of ordinary skill in the art to have side lobes since doing so is the use of a known technique to improve a similar system in the same way.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Christoph (US 20160196818, PTO-892 9/3/20).
Regarding claim 14, Butts and Kihara teaches the method of claim 8.
Although Butts and Kihara does not explicitly teach the feature wherein the beamforming scheme is a delay and sum beamforming scheme, Christoph teaches an active noise control/noise cancellation system (Christoph, [0003-0004]) for an automobile (Christoph, fig 2)  wherein a delay and sum beamformer is used (Christoph, [0106], [0122]) and it would have been obvious to use a delay and sum beamformer for the beamformer of Butts since doing so is the use of a known technique to improve a similar system in the same way.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Mortensen (US 20160196817, PTO-892 9/3/20).
Regarding claim 13, Butts and Kihara teaches the method of claim 8.
Although Butts and Kihara does not explicitly teach the feature further comprising: picking up noise at a multiplicity of additional positions in or on the vehicle and generating a multiplicity of additional noise sense signals representative of road noise occurring in or at a wheel of the vehicle; and  Page 8 of 10Preliminary Amendment for Docket No. P170216USWOprocessing according to an additional beamforming scheme the multiplicity of additional noise sense signals to generate an additional reference signal and to provide an additional sensitivity characteristic for picking up the noise that comprises a main lobe, Butts discloses that the directional source separated signal configured by the dynamic beamforming module can be used to separately treat two differently located sound sources 150 and 160 (Butts, [0040-0042]) and it would have been obvious to one of ordinary skill in the art to create two main lobes for picking up the signals since doing so would have been assumed by one of ordinary skill in the art reading the teachings of Butts. 
Furthermore, Mortensen teaches a noise cancellation system where there are multiple wheel well sensors 104 (Mortensen, [0033], fig 1A) and it would have been obvious to one of ordinary skill in the art that the multiple directional beam patterns picking up multiple sound sources 150 and 160 could be picking up multiple wheel wells where 150 and 160 of Butts correspond to two different wheel wells of Mortensen since doing so is the use of a known technique top improve a similar system in the same way.

Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Bai (US 200900664999, PTO-892 12/21/20).
Regarding claim 19, Butts and Kihara teaches the system of claim 15.
However, Butts and Kihara does not explicitly teach the feature wherein the noise sensing microphone array is arranged in an arch of the wheel and provides the sensitivity characteristic that includes the main lobe and a multiplicity of additional lobes, and wherein the main lobe is directed to only one noise source.
Butts does teach that the directional noise signal can be road noise (Butts, [0040]).
Bai teaches microphones for noise cancellation in wheel wells (Bai, [0032]) and it would have been obvious to aim a microphone array at road noise in the wheel well since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 21, Butts, Kihara, and Bai teach the system of claim 19.
Although Butts, Kihara, and Bai teach further comprising an additional noise sensing microphone array located at the arch of the wheel, doing so is a duplication of parts and mere duplication of parts has no patentable significance unless a new and unexpected result is produced and is obvious1. 
Regarding claim 22, Butts, Kihara, and Bai teach the system of claim 21.
Although Butts, Kihara, and Bai do not explicitly teach the feature wherein the noise sensing microphone array is positioned in the arch above the wheel, and wherein the additional noise sensing microphone array is positioned at the arch behind the wheel, Bai teaches placing noise cancellation microphones behind the wheel well (Bai, [0032]) and it is more likely than not that one of ordinary skill in the art could have taken the guidance of Bai and readily realized that the microphone could be repositioned in and around the wheel well in a suitable location or locations to capture noise in and around the wheel “generated by the wheels” as disclosed by Bai (Bai, [0032]) since doing so would have required routine skill and creativity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, and Chhetri, and Beaucoup (US 20110038229).
Regarding claim 24, Butts and Kihara teach the system of claim 15.
Although Butts and Kihara do not teach wherein the noise sensing microphone array that includes at least three microphones arranged in the line or plane includes at least five microphones, wherein the sensitivity characteristic provided in connection with the noise sensing microphone array includes at least five lobes, the at least five lobes comprising one main Page 7 of 16Application No. 16/634,848 Application Filing Date: January 28, 2020 Docket No. P170216USWOlobe, at least two side lobes positioned on a first side of the one main lobe, and at least two further side lobes positioned on a second side of the main lobe, and wherein the one main lobe is the main lobe that is directed to the predetermined region of the wheel that is the road noise source, Chettri teaches four side lobes and a main lobe (Chhetri, fig 4C) and Beaucoup teaches a linear array of five microphones for beamforming (Beaucoup, [0014]) and it would have been obvious to one of ordinary skill in the art to have a five microphone linear array since doing so is the use of  a known technique to improve a similar system in the same way. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Butts, Kihara, Mi (CN 2016666815, see English translation).
Regarding claim 26, Butts and Kihara teach the method of claim 8.
Although butts and Kihara do not teach wherein the predetermined region of the wheel that is the road noise source is a wheel hub of the wheel, Mi teaches a road noise collection system where a microphone is mounted to a wheel hub upper (Mi, [0007]) and although Mi doesn’t appear to discuss applying the noise collection to noise canceling, it would have nonetheless have been obvious to one of ordinary skill in the art to detect road noise at the wheel hub since doing so is the use of a known technique to improve a similar system in the same way.

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
Applicant argues on pp. 10-11 that Butts doesn’t teach a main lobe; however, applicant arguments and the related parts of the declaration don’t address how a “directional source-separated signal does not have a main lobe”. A directional signal must receive higher level reception from at least one direction than another direction otherwise it is omnidirectional. The direction of the highest reception represents what can be reasonably called a main lobe. All of the related parts of the arguments and declaration saying the array won’t always have a main lobe ignore that the cited feature is a directional signal. It is true that an array might yield an omnidirectional signal with no lobe; however, Butts teaches something that is clearly more specific than that. A directional signal has a main lobe. The declaration does not claim otherwise.
On pg. 11-12, applicant argues that a disadvantage of Butts system is that Butts does not know the direction of the noise beforehand but rather Butts finds that out with a disclosed process. In comparison, applicant’s system “knows” that information already about the direction of the noise source. However, it is clear that Butts is having their system search areas where the road noise comes from which could dynamically shift over time due to humidity, collisions, or vibrations that reposition the wheels and microphones with respect to the automobile frame. Applicant’s system is probably more economical and less computationally complex. This would weight in favor of non-obviousness and patentability over Butts if applicant was achieving the same or similar results while forgoing the dynamic aspect of direction determination; however, this isn’t relevant to the difference between applicant’s claimed invention and Butts because applicant’s system would not reposition the array and main lobe if the microphone array physically shifted so it is merely a different approach from Butts whose distinctions are not captured within the claim nor do the distinctions point to an aspect of non-obviousness of the claimed invention. Essentially, it is immaterial that Butts also teaches extra steps.
Also, in the middle of page. 12 applicant cites declaration section 13 and raises a question whether noise comes from the road or a wheel hub although road noise only comes from the wheel hub if the wheel hub is in contact with the road. Furthermore, using applicant’s line of reasoning, one could consider the headrest, rear-view mirror, or the sunroof as the source of the road noise since these items are mechanically coupled to the road and inevitably output acoustic energy from mechanical vibration that travels from the road through the vehicle and to the item.
It may have been the case that applicant was surprised that a microphone in the wheel well improved the noise cancellation, the examiner notes that the theoretical person of ordinary skill in the art is considered to have had access to be able to consider the Bai reference and it does not seem that locating the microphone in the wheel well would be surprising in that context because Bai says to do it to achieve the aim of noise canceling.
Applicant argues that Bai teaches placing microphones behind front wheel wells and applicant teaches them in the wheel arch (which is the same thing as a wheel well) and it is not clear if applicant is saying “behind a wheel well” is different from “inside a wheel well”; however, behind means inside the wheel well but behind the main volume of the wheel well as it would have been interpreted by one of ordinary skill in the art. Even if it was not to be interpreted this way, that would not constitute a non-obvious improvement over the prior art where the prior art teaches “behind the wheel well” and applicant argues that it is not obvious that “in the wheel well” would be an apparent option.




Response to Amendment
The declaration under 37 CFR 1.132 filed 2/24/22 is insufficient to overcome the rejection of the claim set forth in the last Office action because it doesn’t persuasively rebut the case of prima facie obviousness as discussed in the response to arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(VI)(B)